Case 3:18-cv-00103-WQH-NLS Document 45-7 Filed 11/08/18 PageID.542 Page 1 of 3




                                   EXHIBIT D
   Case 3:18-cv-00103-WQH-NLS Document 45-7 Filed 11/08/18 PageID.543 Page 2 of 3



  Hernandez, Monica

 From:                             Hernandez, Monica
 Sent:                             Wednesday, November 07, 2018 4:13 PM
 To:                               'Dara Tabesh'; Carey Wood; Christine Haw
 Subject:                          RE: Michael Jensen vs. BMW of North America, LLC - Position to proposed 30-day
                                   continuance for submission of the joint motion for determination of discovery dispute


 Dara,

 We are not able to agree to a 30-day continuance of 1) expert report deadline of December 7, 2018, 2)supplemental
 expert report deadline of December 21, 2018, 3) expert discovery cutoff of January 21, 2019, 4) extended fact discovery
 deadline of November 28, 2018, and 5) pretrial motion deadline of February 21, 2018.

 Tomorrow we will proceed with filing the Ex Parte Application to continue the deadline for joint motion for
 determination of discovery dispute from November 13, 2018 to December 13, 2018.

 Monica

From: Dara Tabesh[mailto:dtabesh ©gmail.com]
Sent: Wednesday, November 07, 2018 12:40 PM
To: Hernandez, Monica; Carey Wood; Christine Haw
Subject: Re: Michael Jensen vs. BMW of North America, LLC - Position to proposed 30-day continuance for submission of
the joint motion for determination of discovery dispute

Monica,

I'm following up on my voice-mail to you.

We agree to the continuance so long as certain downstream dates are also continued for 30 days. These include
the Dec. 7 expert report deadline(Docket 24, par. 3), the Dec. 21 supplemental expert report deadline(Docket
24, par. 4), the expert discovery cutoff of January 21 (Docket 24, par. 6), the extended fact discovery deadline
of Nov. 28 (Docket 34), and the pretrial motion deadline of Feb. 21 (Docket 24, par. 11).

In particular, the discovery sought by the motion to compel will be necessary for our expert reports and pretrial
motions and therefore, any extension ofthe Nov. 13 deadline to file the motion to compel without extending
related downstream deadlines is something we would not agree to and would vigorously oppose.

Please let me know if you have any further question on this.

Thank you.

Sincerely,
Dara Tabesh

On Wed, Nov 7, 2018 at 11:45 AM Hernandez, Monica <Monica.Her
                                                            nandez@dinsmore.com> wrote:

Dara,




                                                          14
Case 3:18-cv-00103-WQH-NLS Document 45-7 Filed 11/08/18 PageID.544 Page 3 of 3


Please provide Plaintiff's position to the proposed 30-day continuance of the November 13, 2018 deadline for
submission ofthe joint motion for determination of discovery dispute to December 13, 2018.



Thank you,

Monica




NOTICE: This electronic mail transmission from the law firm of Dinsmore & Shohl may constitute an
attorney-client communication that is privileged at law. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this electronic mail transmission in error,
please delete it from your system without copying it, and notify the sender by reply e-mail, so that our
address record can be corrected.
